Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on October 13, 2020.  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: 
INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND INFORMATION PROCESSING PROGRAM FOR DECIDING SPECIFICATIONS OF A PROPOSED VEHICLE	

Claim Objections
Claim 10 is objected to because of the following informalities:  line 2 recites “the information processing apparatus according to claim 1”.   The examiner suggests positively reciting the claim limitations of claim 1 to avoid any ambiguity.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of deciding whether or not specifications of a proposed vehicle to be proposed to a customer are determined  as recited in the independent claims.
The step falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).



Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, the limitations “terminal device notifies a user of information relating to the specifications of the proposed vehicle output by the controller” and “outputting the decided specifications” merely uses generic computing components (“terminal” and “information processing system”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: “controller” and “terminal” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).

As for dependent claims 2-9 and 12-19, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1-20, are generally narrative and indefinite, failing to conform with current U.S. practice.  The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, claim 1 and 11 recite “he controller is configured to decide whether or not”.  The examiner suggests amending the claims to particularly point out the inventive concept.   The following is an example but is not the only change that is suggest.  The examiner suggests something similar to the following:

Claim 1.	An information processing apparatus comprising; 
a communication unit; 
a storage; and
a controller[[,]];
 	wherein the controller is configured to determine specifications of a proposed vehicle to be proposed to a customer, wherein the specifications are determined ; and the controller outputs the decided specifications.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

Regarding claim 1, the omitted elements are: “information processing apparatus” and a “storage unit”. The specification, ¶ [0014] states “The server 10 may also be referred to as an information processing apparatus.”  ¶ [0015] states “The server 10 includes a server controller 12 and a server communication unit 14. The server controller 12 may also be simply referred to as a controller.” And “The server 10 may further include a storage unit.”.  The claim is directed toward an “information processing apparatus” which the specification implies is synonymous with the server 10 which comprises a server controller 12, a server communication unit 14 and a storage unit.  All of these elements are deemed necessary to the invention.  

Claims 2-9 are rejected as being dependent on a rejected base claim.

Regarding claim 10, the omitted elements are the same as claim 1 as the claim incorporates the “information processing apparatus”.  The omitted elements are necessary for the communication between the “information processing apparatus” and the “terminal device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone et al., JP 2019/144948 A. 

Regarding claim 1, Sone teaches an information processing apparatus comprising a controller, (Sone, see at least pg. 3 ¶ 3 which states “The vehicle selection device 100 includes a storage unit 101, a control unit 102, and an input / output unit 103. These components are communicably connected to each other via a bus 104. The vehicle selection device 100 manages a plurality of types of vehicles that can be presented to the user, including the fuel vehicle 110 and the electric vehicle 111.) wherein the controller is configured to decide whether or not specifications of a proposed vehicle to be proposed to a customer are determined such that the specifications are for an electrified vehicle based on traveling data of a vehicle driven by the customer and outputs the decided specifications. (Sone, see at least pg. 3 ¶ 7 which states “The vehicle information DB 101b is a database that stores information on a plurality of types of vehicles managed by the vehicle selection device 100, the power management system, or the vehicle management company. The vehicle is a moving vehicle including a two-wheel vehicle, a three-wheel vehicle, a four-wheel vehicle, and the like. The vehicle information includes, for example, information (energy efficiency information) about the vehicle identifier, the type of the vehicle, and the fuel consumption or power consumption. In the present specification, a fuel vehicle refers to a vehicle that travels using fuel with an internal combustion engine as a power source, and an electric vehicle refers to a vehicle that travels using power with an electric engine as a power source. Vehicles managed by the vehicle selection device 100, a power management system, or a vehicle management company include a hybrid vehicle (HV) having an internal combustion engine and an electric engine, a plug-in hybrid vehicle (PHEV), and a battery exchange type. The electric vehicle is also included.”)

Regarding claim 10, Sone teaches an information processing system comprising: 
the information processing apparatus according to claim 1; (see claim 1 above) and 
a terminal device, wherein the terminal device notifies a user of information relating to the specifications of the proposed vehicle output by the controller of the information processing apparatus. (Sone, see at least pg. 3 ¶ 16 which states “ “The input / output unit 103 includes a communication unit 103a and optionally a user interface (I / F) 103b. The communication unit 103a is a communication interface that can be connected to a wired network and / or a wireless network. In one example, the vehicle selection device 100 can receive an inquiry made by the user via the user terminal via the communication unit 103a, and transmits information on the presented vehicle to the user terminal as necessary.”)

Regarding claim 11, Sone teaches an information processing method comprising: 
deciding whether or not specifications of a proposed vehicle to be proposed to a customer are determined such that the specifications are for an electrified vehicle by an information processing apparatus based on traveling data of a vehicle driven by the customer; (Sone, see at least pg. 3 ¶ 7 which states “The vehicle information DB 101b is a database that stores information on a plurality of types of vehicles managed by the vehicle selection device 100, the power management system, or the vehicle management company. The vehicle is a moving vehicle including a two-wheel vehicle, a three-wheel vehicle, a four-wheel vehicle, and the like. The vehicle information includes, for example, information (energy efficiency information) about the vehicle identifier, the type of the vehicle, and the fuel consumption or power consumption. In the present specification, a fuel vehicle refers to a vehicle that travels using fuel with an internal combustion engine as a power source, and an electric vehicle refers to a vehicle that travels using power with an electric engine as a power source. Vehicles managed by the vehicle selection device 100, a power management system, or a vehicle management company include a hybrid vehicle (HV) having an internal combustion engine and an electric engine, a plug-in hybrid vehicle (PHEV), and a battery exchange type. The electric vehicle is also included.”) and 
outputting the decided specifications by the information processing apparatus. (Sone, see at least pg. 3 ¶ 16 which states “ “The input / output unit 103 includes a communication unit 103a and optionally a user interface (I / F) 103b. The communication unit 103a is a communication interface that can be connected to a wired network and / or a wireless network. In one example, the vehicle selection device 100 can receive an inquiry made by the user via the user terminal via the communication unit 103a, and transmits information on the presented vehicle to the user terminal as necessary.”)

Regarding claim 20, Sone teaches an information processing program causing an information processing apparatus to perform an operation including deciding whether or not specifications of a proposed vehicle to be proposed to a customer are determined such that the specifications are for an electrified vehicle based on travelling data of a vehicle driven by the customer, (Sone, see at least pg. 3 ¶ 7 which states “The vehicle information DB 101b is a database that stores information on a plurality of types of vehicles managed by the vehicle selection device 100, the power management system, or the vehicle management company. The vehicle is a moving vehicle including a two-wheel vehicle, a three-wheel vehicle, a four-wheel vehicle, and the like. The vehicle information includes, for example, information (energy efficiency information) about the vehicle identifier, the type of the vehicle, and the fuel consumption or power consumption. In the present specification, a fuel vehicle refers to a vehicle that travels using fuel with an internal combustion engine as a power source, and an electric vehicle refers to a vehicle that travels using power with an electric engine as a power source. Vehicles managed by the vehicle selection device 100, a power management system, or a vehicle management company include a hybrid vehicle (HV) having an internal combustion engine and an electric engine, a plug-in hybrid vehicle (PHEV), and a battery exchange type. The electric vehicle is also included.”) and 
outputting the decided specifications.  (Sone, see at least pg. 3 ¶ 16 which states “ “The input / output unit 103 includes a communication unit 103a and optionally a user interface (I / F) 103b. The communication unit 103a is a communication interface that can be connected to a wired network and / or a wireless network. In one example, the vehicle selection device 100 can receive an inquiry made by the user via the user terminal via the communication unit 103a, and transmits information on the presented vehicle to the user terminal as necessary.”)

Allowable Subject Matter
Claims 2-9 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(1) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668